                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                           AT BECKLEY


UNITED STATES OF AMERICA,

                              Plaintiff,
v.                                                   CRIMINAL ACTION NO. 5:18-cr-00155

CHERYL J. MCGRATH,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

               Pending is Defendant Cheryl J. McGrath’s pro se Motion for Reconsideration 18

U.S.C. § 3747 (e) Post-Sentencing Rehabilitation Programming (“motion to reduce sentence”)

[Doc. 61], filed January 30, 2020. Defendant McGrath requests a reduction of her sentence based

upon her post-sentence conduct and rehabilitation, citing Pepper v. United States, 562 U.S. 476

(2011).

               In Pepper, the United States Supreme Court held that “when a defendant’s sentence

has been set aside on appeal and his case remanded for sentencing, a district court may consider

evidence of a defendant’s rehabilitation since his prior sentencing and that such evidence may, in

appropriate cases, support a downward variance from the advisory Guidelines range.” Id. at 490.

Pepper does not, however, “authorize [a] district court to modify an existing sentence on the basis

of post-sentencing rehabilitation efforts.” Taylor v. United States, 2014 WL 1708595, at *3 (D.

Md. April 28, 2014). Further, a district court may not modify a sentence after it has been imposed

except for in the limited circumstances as set forth in 18 U.S.C. § 3582 (c). “Post-sentencing

rehabilitation is not a ground for reducing a sentence under § 3582 (c).” Taylor, 2014 WL 1708595,
at *3; see also United States v. Lee, 2009 WL 1636509 (N.D.W. Va. June 9, 2009) (finding

“exceptional program achievement, job performance, or other exemplary institutional conduct is

simply not grounds for granting a reduction in sentence under § 3582”); United States v. Smith,

2015 WL 13717588 (S.D.W. Va. Feb. 9, 2015) (finding post-sentencing conduct and rehabilitation

is not grounds for reducing or modifying a defendant’s sentence).

               Here, Defendant McGrath was sentenced on March 6, 2019, to twelve months

imprisonment after pleading guilty to escape from custody in violation of 18 U.S.C. § 751 (a).

Unlike in Pepper, Defendant McGrath did not appeal her sentence, and it thus remains a valid

judgment. As stated above, Pepper does not permit this Court to modify Defendant McGrath’s

existing sentence on the basis of her post-sentencing efforts, and the same is not grounds for

reducing her sentence pursuant to 18 U.S.C. § 3582 (c). Thus, although the Court commends

Defendant McGrath’s efforts at rehabilitation, her motion to reduce sentence must be denied.

               Accordingly, the Court DENIES Defendant Cheryl McGrath’s motion to reduce

sentence [Doc. 61].

               The Court DIRECTS the Clerk to send a copy of this Order to the Defendant, to

the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                                            ENTERED: February 5, 2020




                                                1
